 



Exhibit 10.65

Non-Executive Director Compensation Program



I.   Components of Compensation for Non-Executive Directors



  A.   Annual Option Grant: option awards to be made annually as of the date of
the Annual Stockholder Meeting.



  i.   Directors elected at the 2005 Annual Stockholder Meeting will receive an
initial award of 25,000 options for the chairman and 20,000 options for other
non-executive directors.     ii.   On recommendation of the Compensation
Committee, directors newly elected subsequent to the 2005 Annual Stockholder
Meeting will receive as of the date of their election an initial award of 25,000
options for the chairman and 20,000 options for other non-executive directors.  
  iii.   On recommendation of the Compensation Committee, directors standing for
re-election will be awarded, as of the date of the 2006 and subsequent Annual
Stockholder Meetings, annual grants of 12,000 for the chairman and 10,000 for
the other non-executive directors.     iv.   Options will vest monthly over
12 months from the date of grant.



  B.   Retainer Fees: Annual retainer fees will be paid to non-executive
directors for their service on the Board of Directors, the Audit Committee and
Compensation Committee. The retainer fee amounts are summarized in Section II.  
  C.   Meeting Attendance Fees: Non-executive directors will receive
compensation for attendance in person or telephonically at meetings of the Board
of Directors or its committees. The meeting fee amounts are summarized in
Section II.     D.   Timing and Form of Payment of Retainer and Meeting
Attendance Fees:



  i.   Form of Payment: Investor directors will receive payment of retainer and
meeting attendance fees in the form of common stock of Solexa, Inc. to be
granted under Solexa, Inc.’s 2005 Equity Incentive Plan or subsequent plans.
Non-investor directors will receive retainer and meeting attendance fees in the
form of cash (50%) and common stock of Solexa, Inc. to be granted under Solexa,
Inc.’s 2005 Equity Incentive Plan or subsequent plans (50%).     ii.   The
Compensation Committee of the Board of Directors will determine whether a
director of Solexa is considered an Investor director or Non-investor director
for purposes of this program.

 



--------------------------------------------------------------------------------



 



  iii.   Vesting: All common stock issued to Non-executive directors in payment
of retainers and meeting fees will be fully vested upon issuance.     iv.  
Resale Limitations: Non-executive directors shall not sell any common shares of
Solexa, Inc. issued in payment of retainers and meeting fees for at least twelve
months after issuance.     v.   Timing of Payment: Retainer and meeting
attendance fees payable in cash will be paid quarterly in arrears. Retainer and
meeting attendance fees payable in common stock of Solexa, Inc. will be paid
semi-annually in arrears.



  II.   Schedule of Retainers, Meeting Fees and Annual Option Grants

                                                                               
                                                                  Other        
    Board       Audit committee       Comp committee       committees          
            Other                 Other                 Other                  
  Chair       directors       Chair       members       Chair       members    
  All members      
Retainer
    $ 25,000       $ 15,000       $ 7,500       $ 5,000       $ 7,500       $
5,000         —       Per mtg.
(stand-alone)                                                                  
       
In person
    $ 2,000       $ 2,000       $ 2,000       $ 1,250       $ 2,000       $
1,250       $ 1,250      
Telephonic
    $ 1,000       $ 1,000       $ 1,000       $ 1,000       $ 1,000       $
1,000       $ 1,000       Per mtg.
(at board mtg.)                                                                
         
In person
      —         —       $ 1,000       $ 750       $ 1,000       $ 750       $
750      
Telephonic
      —         —       $ 500       $ 500       $ 500       $ 500       $ 500  
   
Options
                                                                         
Initial
      25,000         20,000                                                    
   
Subsequent
      12,000         10,000                                                    
    Vesting     Monthly over twelve months                                      
                Maximum     No maximum for overall board service or for serving
on any committee    



  III.   Effective Date: This program will take effect as of June 6, 2005.

 